PER CURIAM.
Victor Franco appeals the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for post conviction re*670lief. Franco alleged numerous claims of ineffective assistance of counsel. The state expressed “grave doubts” in the response below regarding the timeliness of the motion. Fla. R.Crim. P. 3.850(b).
We also seriously question the timeliness of the motion. Even assuming that the motion was timely, however, summary denial was proper as the claims are either legally insufficient or conclusively refuted by the record. McLin v. State, 827 So.2d 948, 954 (Fla.2002).
POLEN, STEVENSON and MAY, JJ„ concur.